MOORE, Chief Justice
(concurring in the result in part and dissenting in part).
I concur in denying the petition for the writ of mandamus as to the issue whether Russell Hudson was negligent or wanton in fading to forward the maintenance manual for the bleachers to the project foreman. I dissent from the granting of the petition for the writ of mandamus as to Duane Haston’s other claims against Hudson. With regard to those claims, I believe mandamus is an improper remedy because another adequate legal remedy— appeal — is available.